In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-818V
                                     Filed: February 5, 2016
                                           Unpublished

****************************
KEVIN SANFORD,                            *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Damages
                                          *      Decision Based on Proffer;
                                          *      Concession; Tetanus, Diphtheria,
SECRETARY OF HEALTH                       *      Pertussis (“Tdap”) Vaccination;
AND HUMAN SERVICES,                       *      Shoulder Injury Related to Vaccine
                                          *      Administration (“SIRVA”);
                     Respondent.          *      Special Processing Unit (“SPU”)
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Traci Patton, U.S. Department of Justice, Washington, DC, for respondent.

         RULING ON ENTITLEMENT AND DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On July 31, 2015, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that he “suffered a shoulder injury which was
caused in fact by the” Tetanus, Diphtheria, Pertussis (“Tdap”) vaccination he received
on November 11, 2014. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On February 5, 2016, respondent filed her Rule 4(c) report and Proffer on
Damages in which she concedes that that the case is appropriate for compensation.
Respondent’s Rule 4(c) Report and Proffer on Damages at 1. Specifically, respondent
“has concluded that petitioner’s alleged injury is consistent with shoulder injury related
to vaccine administration (“SIRVA”), and that it was caused in fact by the Tdap vaccine


1 Because this unpublished ruling and decision contains a reasoned explanation for the action in this
case, the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified
material fits within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
he received on or about November 11, 2014.” Id. at 4. Respondent further agrees that
petitioner suffered the residual effects of his injury for more than six months and “has
satisfied all legal prerequisites for compensation under the Act.” Id.

        Additionally, “[b]ased upon the evidence of record, respondent proffers that
petitioner should be awarded $80,501.17, which represents all elements of
compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).”
Respondent’s Rule 4(c) Report and Proffer on Damages at 4. Respondent represents
that petitioner agrees with the proffered award. Id.

      In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation. Further, based on
the record as a whole, the undersigned finds that petitioner is entitled to an award
as stated in Respondent’s Rule 4(c) Report and Proffer on Damages.

      Pursuant to the terms stated in Respondent’s Rule 4(c) Report and Proffer on
Damages at 4, the undersigned awards petitioner a lump sum payment of
$80,501.17 in the form of a check payable to petitioner, Kevin Sanford. This
amount represents compensation for all damages that would be available under
§ 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.